Court of Appeals
of the State of Georgia
                                       ATLANTA,____________________
                                                 January 20, 2015

The Court of Appeals hereby passes the following order:

A15D0222. ALVIN JONES v. LARRY JOHNSON et al.

      This case began as a dispossessory action in magistrate court. Following an
adverse ruling, defendant Alvin Jones appealed the magistrate court’s decision to state
court. On December 15, 2014, the state court dismissed the appeal.1 Jones, through
attorney Grady Roberts, filed this application for discretionary appeal on December 30,
2014, appealing from the December 15, 2014 “order.” We lack jurisdiction.

       Generally, an application for discretionary appeal may be filed within 30 days of
entry of the order sought to be appealed. See OCGA § 5-6-35 (d). However, the
underlying subject matter of an appeal controls over the relief sought in determining the
proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192)
(1994). The underlying subject matter here is a dispossessory judgment. Pursuant to
OCGA § 44-7-56, appeals from a dispossessory judgment must be filed within seven
days of the date the judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga.
App. 521 (521 SE2d 456) (1999). Because Jones filed his application for discretionary
appeal 15 days after the state court’s order was entered, it is untimely. Accordingly, we
lack jurisdiction to review this application, which is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                                              01/20/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.



       1
         Although there is no “official” order submitted with this application, Jones
 maintains that his case was dismissed on December 15, 2014, and there is a signature,
 date-stamp, and a handwritten notation on his notice of appeal that may be construed
 as a dismissal of his appeal.